Citation Nr: 0817751	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-43 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to 
November 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Jurisdiction over the claims file 
subsequently was transferred to the RO in St. Petersburg, 
Florida.

In September 2004, during the pendency of this appeal, the 
evaluation of the veteran's bilateral plantar fasciitis was 
increased from noncompensably disabling to 10 percent 
disabling, effective from November 24, 2003, the effective 
date of service connection.  In February 2007, the evaluation 
again was increased from 10 percent disabling to 30 percent 
disabling, effective from November 24, 2003.  These actions 
did not satisfy the veteran's appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in February 2008.  A 
transcript of that proceeding is of record.

In February 2008, the veteran withdrew her appeal on the 
issue of entitlement to an initial compensable disability 
rating for left ear hearing loss disability.  That issue, 
therefore, is not before the Board.


FINDING OF FACT

The veteran's bilateral plantar fasciitis is manifested by 
pronation and extreme tenderness of the plantar surfaces of 
the feet and is not improved by orthopedic shoes or 
appliances.




CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence of record is sufficient to establish 
her entitlement to the maximum schedular disability rating 
for bilateral plantar fasciitis.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

General Legal Criteria

Disability evaluations are determined by application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's bilateral plantar fasciitis is rated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This code, 
which pertains to pes planus, provides that a 30 percent 
disability rating is warranted for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.); pain on manipulation and use 
accentuated; indication of swelling on use; and 
characteristic callosities.  The maximum schedular disability 
rating of 50 percent is warranted for pronounced bilateral 
pes planus with marked pronation; extreme tenderness of the 
plantar surfaces of the feet; marked inward displacement and 
severe spasm of the tendo achillis on manipulation; and not 
improved by orthopedic shoes or appliances.

After carefully reviewing the evidence of record, the Board 
finds that the veteran's bilateral plantar fasciitis most 
nearly approximates the criteria for a 50 percent disability 
rating for the entire period under appeal.

The record reflects that the veteran's bilateral plantar 
fasciitis is not improved by orthopedic shoes or appliances.  
According to a July 2004 VA outpatient treatment record, the 
veteran stated that her symptoms had not improved despite her 
participation in several types of treatment, including 
orthotics, shoe modification, night splints, ultrasound 
therapy, injections, and stretches.  A June 2006 private 
treatment record notes that although the veteran wore a 
flexible splint at night, she continued to have pain in her 
feet when she woke in the morning.  A July 2006 private 
treatment record shows that her symptoms persisted despite 
recent adjustments to her orthopedic shoes.  On VA 
examination in November 2006, the veteran reported that she 
never walked without her orthotics but still felt constant 
pain.  She indicated that her symptoms were relieved only by 
rest.

The record reflects that there is extreme tenderness of the 
plantar surfaces of the veteran's feet.  Tenderness is noted 
in the reports of VA examinations conducted in August 2003 
and November 2006; in VA outpatient treatment records dated 
in February 2004, March 2004, May 2004, and July 2004; and in 
private treatment records dated in June 2006 and July 2006.  
The July 2006 private treatment record specifically describes 
the tenderness in the veteran's feet as severe.

The record reflects that the veteran has pronation.  Although 
no health care provider has described her pronation as 
marked, the evidence suggests that the veteran's pronation is 
significant.  A June 2006 private treatment record notes that 
pronation was present throughout the veteran's gait.  A 
November 2006 VA examination report notes that the veteran's 
orthotic shoes were new but already showed signs of wear on 
the outer sides of the heels.  In addition, the VA examiner 
observed during physical examination that the veteran stood 
only on her toes because of heel pain and that she walked 
mainly on her toes when leaving the examination room.  An X-
ray study revealed bilateral heel spurs.

In sum, the record establishes that the veteran has extreme 
tenderness of the plantar surfaces and pronation and that her 
bilateral plantar fasciitis is not improved by orthopedic 
shoes or appliances.  Although a November 2006 VA examination 
report shows that there is no inward displacement or spasm of 
the tendo achillis on manipulation, the Board has concluded 
that throughout the initial evaluation period, the veteran's 
bilateral plantar fasciitis has more nearly approximated the 
criteria required for a 50 percent disability rating than 
those for a 30 percent disability rating.  In this regard, 
the Board notes that the severity of the veteran's disability 
is underscored by September 2003 and October 2004 statements 
from the veteran and her spouse and the veteran's February 
2008 hearing testimony.  The veteran explained that she is 
unable to work in the career field, parks and recreation 
management, in which she obtained a college degree because of 
her disability.  She testified that she experiences pain, 
swelling, numbness, and cramping in her feet and that these 
symptoms intensify with increased activity, such as walking 
to her office from the parking lot.  The veteran and her 
spouse also described her impaired ability to perform 
household chores, such as cooking, cleaning, ironing, and 
grocery shopping. 

Finally, the Board has considered whether the veteran's claim 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for her 
bilateral plantar fasciitis and that the manifestations of 
the disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating, to include the increased rating granted 
herein.  Therefore, the Board has determined that referral of 
the claim for extra-schedular consideration is not warranted


ORDER

Entitlement to a disability rating of 50 percent for 
bilateral plantar fasciitis is granted throughout the initial 
rating period, subject to the criteria applicable to the 
payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


